Citation Nr: 1642417	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a deviated nasal septum.

2. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 as the result of septoplasty surgery performed at a VA facility in December 1974.

3. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 7, 2010 and in excess of 70 percent thereafter.

(The issues of entitlement to service connection for hypertension, ischemic heart disease, a liver condition, and a thyroid condition will be addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A videoconference hearing was held in September 2010 before the undersigned Veterans Law Judge (VLJ) regarding the issues on the title page of this document.  A copy of the transcript of that hearing is of record.

In November 2010, the Board remanded these issues for further development.  They are once again before the Board.

The Board notes that the Veteran testified in November 2013 before a different VLJ regarding the issues of entitlement to service connection for hypertension, ischemic heart disease, a liver condition, and a thyroid condition.  Those issues will be the subject of a separate decision.

The Board further notes that the Veteran has filed a notice of disagreement at the RO concerning entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, as shown in the Veterans Benefits Management System (VBMS) electronic claims file.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.  As such, those issues are not before the Board at this time.

In addition to the paper claims file, there are Virtual VA and VBMS paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim regarding entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, in November 2010, the Board remanded the appeal in part to obtain records relating to a December 1974 septoplasty surgery.  The Board further directed that if and only if such records were obtained, a VA examination and opinion should be obtained.  Although those records were not obtained, there is medical evidence showing that the Veteran underwent nasal surgery in December 1974 and the RO requested an examination and opinion in March 2012.  While an examination was performed the same month, no opinion was expressed as to whether there was any additional disability as a result of VA treatment.  Considering the above, the Board finds that an adequate opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As to the claim regarding whether new and material evidence has been received to reopen a claim of service connection for a deviated nasal septum, the March 2012 examiner also performed an examination of the Veteran's nose and sinus, noting the Veteran's contention that his deviated septum was the result of two nose injuries he sustained during service.  As above, however, no opinion was expressed regarding the etiology of any current deviated septum, or residuals thereof.  Accordingly, and to afford the Veteran every opportunity to substantiate his claim, an adequate examination and opinion should be provided.  Barr, 21 Vet. App. at 311.

Finally, as to the claim of entitlement to an increased rating for PTSD, the most recent VA examination took place in January 2012.  Since that time, the Veteran has continued to seek mental health treatment and has claimed that the currently assigned rating does not adequately portray the severity of his disorder.  In light of the Veteran's statements, continued treatment, and length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding any current deviated septum, or residuals thereof.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

(a) The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current deviated septum, or residuals thereof, is related to his service, to include any in-service nose injuries.

(b) The examiner should also express opinions, including the degree of probability expressed in terms of whether it is it at least as likely as not (50 percent probability or more), regarding the following questions:

(i) Does the Veteran have additional disability as a result of VA treatment and surgery (septoplasty) performed in December 1974? 

After providing an opinion as to whether it is at least as likely as not that the Veteran suffers from disabilities related to the aforementioned procedure, he or she should respond to the following:

(ii) is the additional disability due to:

(A) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing the medications or performing the surgeries; or 

(B) from an event not reasonably foreseeable.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2. Thereafter, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected PTSD.  The claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to PTSD.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

5. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




